EXAMINER’S COMMENT / AMENDMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment 
The objections to claim 20 for minor informalities is withdrawn in view of the amendments filed 26 April 2022. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 1, 3 and 20 are amended as follows. [[Deletions are in double brackets]] and additions are underlined. Ellipsis … designates unchanged portions of claims which have been omitted for brevity.

Claim 1 (Amended in part) “…based on a configuration of each of the outlet conduit and the impeller assembly.”
Claim 3 (Amended in part) “… further comprising a tip structure coupled to the tube configured to enable [[a suction]] suctioning of fluid from inside of a mouth of a patient.” 
Claim 20 (Amended in part) “… wherein the predetermined threshold of airflow is 4.5 Standard Cubic Feet per Minute (SCFM) [[and greater]] or less.”

Allowable Claims
Claims 1-20 are allowed.
Rejoinder
Claim 1 is allowable. Claims 2-11, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions A, B and C, as set forth in the Office action mailed on 01 November 2021, is hereby withdrawn and claims 2-11 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 



Reasons for Allowance
Applicant’s arguments filed 26 April 2022 regarding Presser; Mark et al. (US 20150051620 A1), La Mere; Frank J. et al. (US 2338339 A) and Bales; Thomas O. et al. (US 5295956 A) have been considered and are persuasive. Examiner advances additional reasons for allowance. 

Presser, the closest art of record, lacks an outlet conduit arranged inside the housing and adapted to be coupled to the evacuator. Instead, Presser provides a self-contained suction assembly that includes an internal vent (¶ [0038] The air pump 140 may exhaust to an interior of the lower section 102, which section may be vented with suitable ventilation channels or through holes). 
Presser also lacks an outlet conduit having an opening at a first end of which is larger than an opening at a second end. Instead, Presser shows a conduit with a generally uniform width (Fig. 10, flexible hose or tube 146 has a uniform width along its length). 

Also of record, La Mere discloses a suction assembly including an impeller  (p. 2, col. 1, lines 60-65, propeller blade assembly 40). However, La Mere does not include propeller blade assembly 40 as part of an impeller assembly and instead locates it directly inside the general housing of the device (Fig. 6). 


The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Shener-Irmakoglu; Cemal et al. (US 20140140815 A1) describes a surgical instrument including a suction assembly (¶ [0021], shaver handpiece 102); 
adapted to be coupled with an evacuator (¶ [0024] Returning to FIG. 2A, the fluid channel 110 can terminate at an aspiration opening 633 in order to, for example, apply suction to the lumen 114); 
an impeller assembly including an impeller, a motor driving the impeller, and an impeller housing (¶ [0022], drive mechanism 108, such as an electric motor … can engage and impart rotational motion to the attachment 300; ¶ [0025], impeller enclosure 116; ¶ [0036] Alternative implementations of the pump cartridge 100, 200 … pump cartridge 300 as illustrated in FIGS. 9A and 9B); 
wherein the impeller assembly is configured to provide a suction (¶ [0026], a rotation of the drive mechanism 108 will result in a corresponding rotation of the impeller 134 … will result in the pumping of fluid; ¶ [0032], by rotating the impeller 134 in a second direction … fluid in the impeller volume 136 is accelerated toward the lumen 138); 
However, Shener-Irmakoglu lacks an outlet conduit having a first end opening that is larger than a second end opening, and instead shows that fluid channel 110 has a generally uniform width along its length (Fig. 2A). 

Beer; Jason Keith (US 20150314050 A1) discloses a surgical suction device including a housing (¶ [0001], [0011], [0062] The surgical suction device 100 generally includes a housing 110); 
adapted to be coupled with an evacuator (¶ [0071], The outlet 130 may include a connector configured for connection to the suction source); 
an impeller and a motor driving the impeller (¶ [0076], the mixing apparatus 140 may include a shaft 142 for mounting the one or more mixing members 141 and a motor 143 for rotationally driving the shaft 142);
However, Beer lacks an impeller assembly including an impeller housing and instead mounts the motor and impeller directly inside a main housing of the device (Figs. 2B, 6B). Beer also does not configure the impeller assembly to provide suction, and at most configures it to agitate and disrupt material suctioned inside the device (¶ [0076], the mixing apparatus 142 is configured to rotate the mixing members 141 to thereby cause them to agitate the material passing through the chamber 111; ¶ [0078] Blades having a sharp cutting surface may be particularly suitable for chopping or breaking down tissues in the material, although blunt protrusions may provide sufficient agitation). 

Sant; William (US 20210030931 A1) describes a pulse irrigation and/or suction device including a suction assembly comprising a housing (¶ [0001], [0026], [0028], [0039] The disposable pulse suction device 400 comprises a handpiece 410); 
adapted to be coupled with an evacuator (¶ [0045], FIG. 3, the suction tube 420 is configured to be coupled with a pinching member (not shown) of the peristaltic pump 220).
However, Sant lacks an impeller assembly including an impeller, and instead relies solely on suction generated by an external peristaltic pump (¶ [0051], it is possible to control the driving of the peristaltic pump 210, 220 so as to accelerate or slow down the flow rate of the fluids or matter flowing in the irrigation tubes 120 or suction tubes 420). 

Watanabe; Joji et al. (US 4970787 A) discloses an impeller assembly including an impeller and a motor driving the impeller (col. 4, lines 5-15, an electric motor 12 is mounted within and coaxially aligned within the cylindrical housing, including a motor output shaft 14 rotatably mounting the shaft relative to the motor to rotate the associated blades 15);  
However, Watanabe lacks an impeller assembly including an impeller housing, and instead mounts the blades 15 directly inside a main housing (Fig. 5, blades 15 are mounted inside cylindrical housing 11 and housing sleeve 11a). Watanabe also does not provide suction with the impeller assembly and instead configures it for trimming hair (col. 3, lines 10-15, an easily positioned hair cutting instrument to be directed overlying an individual's hair to be cut, and further directs cut hair to a convenient collection source utilizing a vacuum).

Bourdelat; George P. (US 1238061 A) discloses a hair cutting machine including an impeller assembly including an impeller and a motor driving the impeller (p. 2, lines 10-20, A shaft 18 driven directly by the rotor 8 extends axially through the cylinder segment 5 and mounted on the shaft 18 is a fan 19);  
wherein the impeller assembly is configured to provide a suction (p. 2, lines 65-70, The hair as it is cut, thus is drawn by the fan 19 into the, cylinder and is forced by the blast of 'air out through the tube 34 into the receptacle); and 
an outlet conduit having a first end opening that is larger than a second end opening (p. 2, lines 60-65, The cylinder segment 6 is provided with a transversely extending partition or baffle 31 having a curved upper portion 32, whose function it is to direct the cut hair out through an outlet spout or nipple 33). 
However, Bourdelat lacks an impeller assembly including an impeller housing and instead mounts the fan 19 directly inside a main housing of the device (Fig. 2). 

Frederick, Lynn A.  et al. (US 20030106183 A1) discloses a handheld vacuum cleaner nozzle including an impeller (¶ [0034] The agitator assembly 6, best illustrated in 7, includes an agitator body 90 having an integrally molded toothed driven or agitator pulley 92). However, the agitator body 90 is not driven by a motor instead is propelled by air flowing past a turbine (¶ [0040], turbine rotor 23 … The jet of air is directed substantially tangent to the rotor, in order to rotate the rotor). Also, neither agitator body 90 nor turbine rotor 23 generates suction and instead act as passive components driven by an air stream pulled through the nozzle (¶ [0040], The suction created by the vacuum cleaner draws air … into contact with a turbine rotor 23). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781